Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to arguments filed 6/1/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 –  4 and 7 – 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinert et al (US 3241545, of record) in view of Faust et al (US 6004894, of record) and Nishino et al (US 4180482).
Reinert teaches the following claimed structural limitations of claim 1: A cavity for an oven (see element 21), wherein the cavity comprises:
 - cavity walls defining a cooking chamber for cooking foodstuff (see at least walls 50, 40, 27, 15 and see column 4 lines 51 – 61, column 5 lines 22 – 28 and column 6 lines 21 – 33), and 
- a central opening for placing foodstuff into the cooking chamber, said central opening defined by the cavity walls (see FIG 1: the opening is covered by door 14), wherein 
- a door for closing the central opening (see door 14)


Regarding “wherein the cavity walls are made of low carbon sheet steel” and,” Reinert teaches the cavity walls are made of sheet steel, however fails to elaborate on whether or not it is low carbon steel (see column 3 lines 3 – 5, column 4 line 70 – column 5 line 21.

Faust teaches a variety of metals may be used in the construction of cooking ovens, including low carbon steel and aluminum (see column 1 lines 12 – 16 and column 1 lines 47 – 53).  Faust notes low carbon steel is commonly used in the “appliance business to produce cooking ovens” (see column 2 lines 50 – 53).  While Faust does not elaborate on the specific benefits of each commonly used metal, Faust teaches both may be coated with enamel to achieve various desired properties, similar to the teachings of Reinert.  While Reinert teaches a durable coating to improve cleanability (see column 1 lines 11 – 20 and lines line 69 – column 2 line 10), Faust teaches an enamel with low emissivity can improve energy efficiency (see Faust column 1 lines 19 – 29 and column 2 lines 15 – 19).



It would have been obvious to one of ordinary skill at the time of effective filing to utilize low carbon steel as taught by Faust and the coated layer as taught by Nishino, in the oven construction of Reinert to achieve desired overall performance characteristics and cleanability of the cooking oven at hand.

Regarding claim 2, Reinert in view of Faust, Nishino and Nishino further teach wherein the first coating is an enamel having a softening point between 450 and 560°C (see Nishino column 12 line 64 – column 13 line 3).
Regarding claim 3, Reinert in view of Faust and Nishino further teaches wherein the first coating comprises aluminum:
While Reinert teaches the aluminum layer is further coated, Faust expressly teaches an enamel first coating that (a) coats aluminum (see column 2 lines 48 - 50) and (b) comprises aluminum (see column 1 lines 54 – 55 and see first line of the table in column 2).  Faust teaches an enamel with a composition 

It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize aluminum in the first coating of Reinert in view of Faust to achieve desired properties in the oven wall coating, such as improved energy efficiency.

Regarding claim 4, Reinert in view of Faust and Nishino further teaches wherein the first coating comprises polytetrafluoroethylene (see Reinert FIG 3 element 55).
Regarding claim 7, Reinert in view of Faust and Nishino further teaches wherein said at least one surface of the at least one of the cavity walls is an inner surface of the respective cavity wall (see Reinert FIG 3 and see column 2 line 70 – column 3 line 9).
Regarding claim 8, Reinert in view of Faust and Nishino further teaches wherein an outer surface of at least one of the cavity walls comprises a second coating (see coating 55b of FIG 2 and see column 7 lines 57 – 60).
Regarding claim 9, Reinert in view of Faust and Nishino further teaches wherein the second coating comprises a reflective material having a low emissivity: 
While Reinert teaches the enamel coating 55 contains multiple coats (see FIG 2 and coats of 55), Faust expressly teaches an enamel coating with a composition that results in a low emissivity coating for the oven wall, improving energy efficiency (see column 2 lines 9 – 18).



Regarding claim 10, Reinert in view of Faust and Nishino further teaches wherein the second coating comprises aluminum:
While Reinert teaches the aluminum layer is further coated, Faust expressly teaches an enamel first coating that comprises aluminum (see column 1 lines 54 – 55 and see first line of the table in column 2).  Faust teaches an enamel with a composition that results in a low emissivity coating for the oven wall, improving energy efficiency (see column 2 lines 9 – 18).
	
It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize aluminum in the enameling process of Reinert in view of Faust to achieve desired properties in the oven wall coating, such as improved energy efficiency.

Regarding claim 11, Reinert in view of Faust and Nishino further teaches wherein a thickness of the layer comprising aluminum is between 15 and 25µm and/or a thickness of the first coating is between/about 30 and 60µm (see Reinert column 7 lines 9 – 12) and/or a thickness of the second coating is between 30 and 60µm.

Regarding claim 12, Reinert in view of Faust and Nishino further teaches an oven (see Reinert column 2 lines 47 – 49), comprising: 
- a heatable cavity comprising the cavity (see Reinert cavity 21) according to claim 1, 
- heating elements for heating said cavity (see Reinert heating elements 22 and 24).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinert et al (US 3241545, of record) in view of Faust et al (US 6004894, of record) and Nishino et al (US 4180482) as applied to the claims above, and further in view of Benford Jr et al (US 9072400, of record).

Regarding claim 6, Reinert in view of Faust and Nishino further teaches wherein the walls are made out of an aluminum oxide layer (see rejection of claim 1 and Faust column 1 lines 53 – 50: Al2O3) but not specifically an intermetallic layer comprising aluminum and iron.  Benford Jr teaches a manufacturing method that utilizes multiple layers (ground coat plus additional layer/layers) that may be metallic Al or Fe (see column 6 lines 42 - 57 for list including Al and Fe) as part of an enameling process that results in ease of food cleanup (see column 6 lines 27 – 38). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize multiple layers in the invention of Reinert and Faust including an intermetallic layer as claimed to improve coating utility as taught by Benford Jr.

Claims 13 – 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Deubzer et al (US 2004/0255928, of record) in view of Reinert et al (US 3241545, of record), Faust et al (US 6004894, of record) and Nishino et al (US 4180482).
Deubzer teaches the following method steps of claim 13: A method for manufacturing a cavity for an oven, comprising at least the following steps: 
- providing at least one first cavity wall (see Deubzer muffle  wall 5) and at least one second cavity wall (see Deubzer muffle  wall 5), each having at least one surface that is coated with a layer (see layer 21 and paragraph [0021]),
 - providing the cavity by joining together the first cavity wall and the second cavity wall or by joining together the first cavity wall and a housing part by means of laser welding (see paragraph [0034]).

Deubzer teacher the muffle walls are sheet metal (see abstract) but fails to expressly disclose they are made of low carbon steel as claimed.  Similarly, Deubzer teaches each of the walls are coated with an enamel layer (see 21 of FIG 1 and paragraph [0034]) to protect the sheet metal during oven use (see paragraph [0021]), but fails to expressly disclose the coating comprises aluminum, said layer being further coated with a first coating.

Reinert teaches a sheet metal oven wall that is coated with aluminum and further coated with a first coating (see Reinert FIG 3 and see column 4 line 71 – column 5 line 9).  Reinert teaches this layering and coating arrangement produces a protective 
Regarding “providing a door to close an opening at least partially defined by the first cavity wall and the second cavity wall,” Deubzer focuses on the muffle but omits common oven details such as a wall.  Reinert teaches providing an oven with a door (see door 14).

Faust teaches a variety of metals may be used in the construction of cooking ovens, including low carbon steel and aluminum (see column 1 lines 12 – 16 and column 1 lines 47 – 53).  Faust notes low carbon steel is commonly used in the “appliance business to produce cooking ovens” (see column 2 lines 50 – 53).  While Faust does not elaborate on the specific benefits of each commonly used metal, Faust teaches both may be coated with enamel to achieve various desired properties, similar to the teachings of Reinert and Deubzer.  While Reinert teaches a durable coating to improve cleanability (see column 1 lines 11 – 20 and lines line 69 – column 2 line 10), and Deubzer teaches a coating to protect the sheet metal (see paragraph [0034]), Faust teaches an enamel with low emissivity can improve energy efficiency (see Faust column 1 lines 19 – 29 and column 2 lines 15 – 19).

Regarding the first coating comprising an enamel having a softening point below 560C, again, Deubzer teaches an enamel layer (see 21 of FIG 1 and paragraph [0034]) to protect the sheet metal during oven use but fails to provide details of that layer.  Nishino teaches a self-cleaning coating scheme for cooking ovens (see column  1 

It would have been obvious to one of ordinary skill at the time of effective filing to utilize low carbon steel as taught by Faust and a coated layer as taught by Reinert and Nishino in the oven construction of Deubzer to achieve desired overall performance characteristics for the cooking oven at hand.

Regarding claim 14, Deubzer in view of Reinert and Faust further teach wherein said surface is an inner surface of the cavity and the laser welding of the cavity walls is from outer sides thereof (see Deubzer paragraph [0034]).

Regarding claim 15, Deubzer in view of Reinert and Faust further teach wherein the first coating is applied to said layer after the components of the cavity have been welded together by laser welding (see Reinert column 4 line 71 – column 5 line 9; Examiner notes on page 4 of the instant specification, applicant considers polytetrafluoroethylene to be a low temperature enamel; see Deubzer paragraph [0034] for welding process).

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive for the reasons below.
Applicant argues the Reinert elements 40, 50, 27 and 15 are not walls.  

    PNG
    media_image1.png
    830
    649
    media_image1.png
    Greyscale
Examiner notes the instant specification fails to define walls beyond what it is they do functionally and what they are made of.  Pages 1 – 2 of the specification disclose “A cavity for a cooking appliance, in particular an oven, comprises cavity walls defining a cooking chamber;” page 9 discloses “The cooking chamber 6 is defined by the cavity walls, usually comprising a left and a right side wall, 8a and 8b, respectively, a bottom wall 8c and an upper wall 8d and a rear wall and a front wall, which are not shown in Fig. 1.”   No further structural relationship between the walls and the oven is provided, the remaining detail is drawn to the base material and layers/coatings applied to the walls (which is the thrust of the invention).  The FIGs as originally filed offer no further structure for the walls as the specification discloses they are not shown in the FIGs (see left).
  

    PNG
    media_image2.png
    809
    583
    media_image2.png
    Greyscale
The walls 40 and 50 of Reinert being capable of being removed does not disqualify them as walls.  When in place, they serve as the cavity walls, i.e. they are included with the plurality of walls that define the volume into which food is placed to cook.  In the words of the instant specification, the walls 50, 40, 27 and 15 of Reinert  defining a cooking chamber.  Again, using the words of the instant specification to reasonably interpret what constitutes walls: The cooking chamber (Reinert element 21) is defined by the cavity walls (50, 40, 27 and 15), usually comprising a left and a right side wall, (see Reinert elements 50), a bottom wall (see Reinert element 27) and an upper wall (Reinert 15) and a rear wall (Reinert 40) and a front wall (Examiner notes the instant specification page 2 discloses the front wall comprises a central opening – this front opening definition can be seen in Reinert FIGs 1 & 2).

Regarding the limitation “said central opening defined by the cavity walls, and - a door for closing the central opening,” the central opening of Reinert is defined by the cavity walls 15, 27 and 50 – see the annotated FIGs from Reinert at left.

Applicant argues that the Reinert door closes an opening “formed” by the removable panels and that door does not close an opening formed by these panels.  Examiner respectfully disagrees.  The door functions to close the central opening, the central opening that is “for placing foodstuff into the cooking chamber” (reciting claim 1).  The central opening defined by the cavity walls 50, 27 and 15 is the central opening of the cavity when the cavity is being used as an oven.  Whether or not they are removable does not prevent Reinert elements 50, 27 and 15 from being walls and further does not prevent them from defining the opening (that is closed by the door).
  The walls of the instant invention is are broadly disclosed and any further refining/defining of structurally relationships the walls hold with other elements of the oven is not supported by the specification as filed.  The cited elements of Reinert meet the understanding of walls, both as commonly understood in the art and as disclosed in the specification.  Applicant’s arguments remain unconvincing.
Regarding the applicant’s arguments directed to Deubzer and Reinert not being applicable to muffle walls, Examiner respectfully disagrees. The Reinert coated elements are muffle/cavity walls.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Examiner notes the following (which is repeated from the prior Office Action):
The following limitations have been amended into the claims (amendments filed 12/22/2020):
Claim 1: “said central opening defined by the cavity walls”
Claim 13: “providing a door to close an opening at least partially defined by the first cavity wall and the second cavity wall”

These two phrase come close to being new matter given the lack of detail in the drawings and the instant specification fails to define walls beyond what it is they do functionally and what they are made of.  Pages 1 – 2 of the specification disclose “A cavity for a cooking appliance, in particular an oven, comprises cavity walls defining a cooking chamber,” page 9 discloses “The cooking chamber 6 is defined by the cavity walls, usually comprising a left and a right side wall, 8a and 8b, respectively, a bottom wall 8c and an upper wall 8d and a rear wall and a front wall, which are not shown in Fig. 1.”  No further structural relationship between the walls and the oven is provided, the remaining detail is drawn to the base material and layers/coatings applied to the walls.

    PNG
    media_image3.png
    432
    569
    media_image3.png
    Greyscale
Regarding the “central opening,” page 9 of the instant specification discloses “One of the cavity walls, usually the front wall comprises a central opening for placing the foodstuff into the cooking chamber 6. The central opening may be closed or opened by a door that may be a part of the front wall,” (emphasis added).  These are broad descriptions of the walls, central opening and door structural relationships.  However, the basic structure of an oven is old and well known in the art, as illustrated by the cooking chambers “A” of Thompson (US 3,501, issued in 1844) that are defined by cavity walls and a central opening that is closed by a door (see image to the right).
While the specification discloses “usually the front wall comprises a central opening for placing the foodstuff into the cooking chamber 6,” which is not quite the same words as the newly amended limitations “said central opening defined by the cavity walls” and “providing a door to close an opening at least partially defined by the first cavity wall and the second cavity wall,” it is the cavity walls of any oven that define the central opening because it is an opening into the cooking cavity.  
While the Examiner holds the newly added limitations are not new matter, it would not be reasonable, given the lack of specificity in the written disclosure, for any argument to be made that the disclosed walls of the instant invention have any particular structural relationship to the oven, the other walls or to the central opening other than they define the cooking chamber and central opening (which is to say, they define the volume into which food is placed to cook), which is commonly understood in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARTHA M BECTON/Examiner, Art Unit 3762          

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762